Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
Response to Arguments
Applicant’s arguments submitted on 05/25/2022, with respect to claims 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being anticipated by Hvass (US Publication No.  20100143089) in view of view of Telleria (US 20180283019) and Matthews (US Patent No. 6714831).

For claim 1, Hvass teaches: An automated construction robot system ([0028] and figures 2A-C, disclosing autonomous robots that serve as dispensing systems to dispense medium at surface 298. [0001-0002], disclosing the system, method and article for dispensing a medium on a large surface such as billboards, motion picture, television and/or live theater sets and backdrops, surfaces of transportation vehicles, e.g., aircraft, water craft, trains and/or automobiles, buildings, hence an industrial robot) comprising: 

a mobile base assembly configured to be displaceable within a work area ([0028] and fig 2A, disclosing a mobile platform system with base 220 and wheels 225, hence the base is mobile); 

a head assembly configured to process a work surface ([0028] and figure 2A, disclosing end effector 240 i.e. head assembly. [0022], disclosing end-effector, e.g., end-effector 135, may be understood as a device that may be coupled to a manipulator and/or a base and may be configured to dispense a medium i.e. processing a work surface); 

an arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface ([0022], disclosing position of end effector is adjusted relative to base. Figure 2A disclosing an arm assembly with joints 270A-C that couples end effector 240 with base 220); 

a system configured to generate target area information ([0038-0039, disclosing acquiring surface data that is sufficient to define the surface. [0001], disclosing article for autonomously dispensing a medium on a relatively large surface. Therefore surface data defines target area. [0040], disclosing generating surface data file based on definition of the surface); and 
a computational system configured to: 

process the target area information for the entirety of the work surface to define a work area coating plan for the entire work surface, generate one or more coating plan instructions based, at least in part (0050], disclosing path plan 440 may be generated by a path planner 445, e.g., at step 325 of the initialization flow and may be based, at least in part, on 3D surface data, 3D surface location in the dispensing system space and/or image data), upon the work area coating plan ([0050], disclosing path plan 440 may be generated by a path planner 445, e.g., at step 325 of the initialization flow and may be based, at least in part, on 3D surface data, 3D surface location in the dispensing system space and/or image data. [0046], disclosing path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space i.e. coating plan instructions), 

and manipulate one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly based, at least in part, upon the one or more coating plan instructions ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. [0046], disclosing path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space i.e. coating plan instructions).

Hvass generates target area but does not explicitly disclose using a vision system for it. Therefore Hvass does not teach: “a machine vision system configured to scan a target area” and generate target area information. Furthermore Hvass does not teach “manipulate and maneuver the mobile base assembly to allow the machine vision system to scan an entirety of a work surface to generate the target area information for the entirety of the work surface”.

Telleria teaches: a machine vision system configured to scan a target area
 and generate target area information (Abstract, disclosing an automated drywalling system having a drywall painting end effector. [0067], disclosing automated drywalling system 100 can create a map of a construction site before the drywall 610 or other covering substrate is applied. map can also be created directly by the system 100 by utilizing vision systems 324, 364 and/or sensors 326, 346, 366 to scan the room. In some examples, vision systems 324, 364 can include stereo cameras, structured light, cameras, LIDAR, radar, sonar, laser scanners, thermal imaging or any combination of these components) 

and manipulate and maneuver the mobile base assembly to allow the machine vision system to scan an entirety of a work surface to generate the target area information for the entirety of the work surface ([0066], disclosing automated drywalling system 100 can comprise a vision or mapping system, a planner, a marking system, a cutting systems, one or more robotic arms 140, one or more mobile bases. [0067], disclosing the automated drywalling system 100 can create a map of a construction site before the drywall 610 or other covering substrate is applied. And map can also be created directly by the system 100 by utilizing vision systems 324, 364 and/or sensors 326, 346, 366 to scan the room. The room is entirety of the work surface [0173], disclosing mobile base 120 can be used to move the vision systems 324, 364 and/or sensors 326, 346, 366 around a workspace to collect a map of a workspace).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Hvass to have a machine vision system configured to scan a target area and generate target area information and manipulate and maneuver the mobile base assembly to allow the machine vision system to scan an entirety of a work surface to generate the target area information for the entirety of the work surface as taught by Telleria to create a more accurate map of the environment. See Telleria [0067].

Hvass also does not teach: process a non-target area including an area within the work surface to which the coating material has been applied to identify an applied coating material defect; and generate one or more remedial instructions to address the identified coating material defect.

Matthews teaches: process a non-target area including an area within the work surface to which the coating material has been applied to identify an applied coating material defect (Abstract, disclosing method of detecting and repairing paint defects on a vehicle body (10) is provided, including developing paint defect data using electronic imaging of the vehicle body (S1), referencing said electronic imaging with vehicle CAD data to develop three dimensional paint defect coordinates for each paint defect (S2), storing said paint defect data and said paint defect coordinates referenced to the vehicle body (S3)); and 

generate one or more remedial instructions to address the identified coating material defect (Abstract, disclosing developing a repair strategy based upon said paint defect data and said paint defect coordinates (S4), and performing an automated repair on the paint defects based upon said repair strategy).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to process a non-target area including an area within the work surface to which the coating material has been applied to identify an applied coating material defect; and generate one or more remedial instructions to address the identified coating material defect as taught by Matthews to integrate this technology into an automated paint seek and repair assembly that could provide advancements in the accuracy, efficiency, and cost effectiveness (see Matthews column 1 line 63- column 2 line 3).

For claim 2, modified Hvass teaches: The automated construction robot system of claim 1 wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly based, at least in part, upon the one or more coating plan instructions includes one or more of: 

controlling the movement of the mobile base assembly within the work area ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base); 

extending or retracting the arm assembly with respect to the mobile base assembly ([0027], disclosing ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135. [0022], disclosing position of end effector is adjusted relative to base. Figure 2A disclosing an arm assembly with joints 270A-C that couples end effector 240 with base 220. [0029], disclosing manipulator 230 to have plurality of joints and links, and each joint rotates about its axis. Therefore to change position of end effector, arm extends or retracts); 
controlling the location of the head assembly with respect to the work surface and/or the mobile base assembly ([0022], disclosing position of end effector is adjusted relative to base. Figure 2A disclosing an arm assembly with joints 270A-C that couples end effector 240 with base 220); 

controlling the velocity of the head assembly with respect to the work surface and/or the mobile base assembly ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135. [0022], disclosing position of end effector is adjusted relative to base. As the end effector i.e. head assembly is moved, its velocity is controlled); 

rotating the head assembly with respect to the work surface ([0029], disclosing manipulator 230 has plurality of joints and links that gives manipulator more than six degrees of freedom. When manipulator rotates its joint(s), the end effector rotates with respect to work surface); and 

controlling the angle of incidence of the head assembly with respect to the work surface ([0022] disclosing end effector may include spray gun, a nozzle, a jet or the like. As explained above manipulator rotates its joint(s), the end effector rotates with respect to work surface, and angle of incidence with respect to work surface is also controlled).

For claim 4, modified Hvass teaches: The automated construction robot system of claim 1 wherein the arm assembly includes: 

a wrist assembly configured to enable the rotation of the head assembly with respect to the arm assembly (Figure 2A, disclosing link 235C and joint 270c that enables end effector to rotate with respect to rest of manipulator i.e. arm assembly).

For claim 5, modified Hvass teaches: The automated construction robot system of claim 1 wherein the arm assembly includes: 

a rotation assembly configured to enable the rotation of the arm assembly with respect to the mobile base assembly (Figure 2A, disclosing joint 233a enabling rotation of arm assembly with respect to base 220).

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being anticipated by Hvass (US Publication No.  20100143089) in view of view of Telleria (US 20180283019), Raman (US Publication No. 20180093289) and Matthews (US Patent No. 6714831).

For claim 3, modified Hvass teaches: The automated construction robot system of claim 1 wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly based, at least in part, upon the one or more coating plan instructions includes one or more of: 

Hvass does not teach: controlling a spray fan width of the coating material applied to the work surface via the head assembly; 
controlling the volume of the coating material provided to the head assembly; and 
controlling the pressure of the coating material provided to the head assembly

Raman teaches: controlling a spray fan width of the coating material applied to the work surface via the head assembly (0185], disclosing independently adjust a spray characteristic such as spray fan of one or more respective tips. [0187], disclosing variable width trestle sprayer may be configured to adjust its width substantially on the fly); 

controlling the volume of the coating material provided to the head assembly ([0108], disclosing adjusting spray pressure. Lower pressure causes less spray volume transferred to surface being painted and vice versa, therefore controlling volume. Furthermore [0106], disclosing optimizing amount of paint that is transferred from paint container to surface being painted i.e. volume of coating material); and 

controlling the pressure of the coating material provided to the head assembly ([0108], disclosing adjusting spray pressure)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify are of Hvass to adjust spray fan width, volume of coating material and pressure of coating material as taught by Raman to minimize an amount of paint required to paint a particular wall, for example, by reducing overspray, reducing overpaint on a particular portion of the wall. Thereby reducing material waste and cost. 

For claim 11, Hvass teaches: The computer-implemented method of claim 9 wherein manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly based, at least in part, upon the one or more coating plan instructions includes one or more of: 

Hvass does not teach: controlling a spray fan width of the coating material applied to the work surface via the head assembly; 
controlling the volume of the coating material provided to the head assembly; and 
controlling the pressure of the coating material provided to the head assembly
Raman teaches: controlling a spray fan width of the coating material applied to the work surface via the head assembly (0185], disclosing independently adjust a spray characteristic such as spray fan of one or more respective tips. [0187], disclosing variable width trestle sprayer may be configured to adjust its width substantially on the fly); 

controlling the volume of the coating material provided to the head assembly ([0108], disclosing adjusting spray pressure. Lower pressure causes less spray volume transferred to surface being painted and vice versa, therefore controlling volume. Furthermore [0106], disclosing optimizing amount of paint that is transferred from paint container to surface being painted i.e. volume of coating material); and 
controlling the pressure of the coating material provided to the head assembly ([0108], disclosing adjusting spray pressure)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify are of Hvass to adjust spray fan width, volume of coating material and pressure of coating material as taught by Raman to minimize an amount of paint required to paint a particular wall, for example, by reducing overspray, reducing overpaint on a particular portion of the wall. Thereby reducing material waste and cost.

For claim 18, Hvass teaches: The computer program product of claim 16 wherein manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly based, at least in part, upon the one or more coating plan instructions includes one or more of: 

Hvass does not teach: controlling a spray fan width of the coating material applied to the work surface via the head assembly; 
controlling the volume of the coating material provided to the head assembly; and 
controlling the pressure of the coating material provided to the head assembly.

Raman teaches: controlling a spray fan width of the coating material applied to the work surface via the head assembly (0185], disclosing independently adjust a spray characteristic such as spray fan of one or more respective tips. [0187], disclosing variable width trestle sprayer may be configured to adjust its width substantially on the fly); 

controlling the volume of the coating material provided to the head assembly ([0108], disclosing adjusting spray pressure. Lower pressure causes less spray volume transferred to surface being painted and vice versa, therefore controlling volume. Furthermore [0106], disclosing optimizing amount of paint that is transferred from paint container to surface being painted i.e. volume of coating material); and 

controlling the pressure of the coating material provided to the head assembly ([0108], disclosing adjusting spray pressure)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify are of Hvass to adjust spray fan width, volume of coating material and pressure of coating material as taught by Raman to minimize an amount of paint required to paint a particular wall, for example, by reducing overspray, reducing overpaint on a particular portion of the wall. Thereby reducing material waste and cost.
Claims 9, 10, 12, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being anticipated by Hvass (US Publication No.  20100143089) in view of Telleria (US 20180283019) and Matthews (US Patent No. 6714831).

For claim 9, Hvass teaches: A computer-implemented method, executed on an automated construction robot system ([0028] and figures 2A-C, disclosing autonomous robots that serve as dispensing systems to dispense medium at surface 298. [0001-0002], disclosing the system, method and article for dispensing a medium on a large surface such as billboards, motion picture, television and/or live theater sets and backdrops, surfaces of transportation vehicles, e.g., aircraft, water craft, trains and/or automobiles, buildings, hence an industrial robot), comprising: 

processing target area information for an entire work surface to define a work area coating plan for the entire work surface ([0038-0039, disclosing acquiring surface data that is sufficient to define the surface is acquired or loaded along with image data. [0001], disclosing article for autonomously dispensing a medium on a relatively large surface. Therefore surface data defines target area i.e. entire work surface area. [0040], disclosing generating surface data file based on definition of the surface. [0050], disclosing path plan 440 may be generated by a path planner 445, e.g., at step 325 of the initialization flow and may be based, at least in part, on 3D surface data, 3D surface location in the dispensing system space and/or image data); 

generating one or more coating plan instructions based, at least in part, upon the work area coating plan ([0050], disclosing path plan 440 may be generated by a path planner 445, e.g., at step 325 of the initialization flow and may be based, at least in part, on 3D surface data, 3D surface location in the dispensing system space and/or image data. [0046], disclosing path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space i.e. coating plan instructions); and 

manipulating one or more of the mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly based, at least in part, upon the one or more coating plan instructions ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. [0046], disclosing path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space i.e. coating plan instructions); 

wherein: 
the mobile base assembly is configured to be displaceable within a work area ([0028] and fig 2A, disclosing a mobile platform system with base 220 and wheels 225, hence the base is mobile), 

the head assembly is configured to process the work surface ([0028] and figure 2A, disclosing end effector 240 i.e. head assembly. [0022], disclosing end-effector, e.g., end-effector 135, may be understood as a device that may be coupled to a manipulator and/or a base and may be configured to dispense a medium i.e. processing a work surface), and 

the arm assembly is configured to moveably-couple the head assembly and the mobile base assembly and controllably- displace the head assembly with respect to the work surface ([0022], disclosing position of end effector is adjusted relative to base. Figure 2A disclosing an arm assembly with joints 270A-C that couples end effector 240 with base 220).

Hvass does not teach : “manipulating and maneuvering a mobile base assembly to allow a machine vision system to scan an entirety of a work surface to generate the target area information for the entirety of the work surface”.

Telleria teaches: manipulating and maneuvering the mobile base assembly to allow the machine vision system to scan an entirety of a work surface to generate the target area information for the entirety of the work surface ([0066], disclosing automated drywalling system 100 can comprise a vision or mapping system, a planner, a marking system, a cutting systems, one or more robotic arms 140, one or more mobile bases. [0067], disclosing the automated drywalling system 100 can create a map of a construction site before the drywall 610 or other covering substrate is applied. And map can also be created directly by the system 100 by utilizing vision systems 324, 364 and/or sensors 326, 346, 366 to scan the room. The room is entirety of the work surface [0173], disclosing mobile base 120 can be used to move the vision systems 324, 364 and/or sensors 326, 346, 366 around a workspace to collect a map of a workspace).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Hvass to manipulating and maneuvering the mobile base assembly to allow the machine vision system to scan an entirety of a work surface to generate the target area information for the entirety of the work surface as taught by Telleria to create a more accurate map of the environment. See Telleria [0067].

Hvass also does not teach: processing a non-target area including an area within the work surface to which the coating material has been applied to identify an applied coating material defect; and generating one or more remedial instructions to address the identified coating material defect.


Matthews teaches: processing a non-target area including an area within the work surface to which the coating material has been applied to identify an applied coating material defect (Abstract, disclosing method of detecting and repairing paint defects on a vehicle body (10) is provided, including developing paint defect data using electronic imaging of the vehicle body (S1), referencing said electronic imaging with vehicle CAD data to develop three dimensional paint defect coordinates for each paint defect (S2), storing said paint defect data and said paint defect coordinates referenced to the vehicle body (S3)); and 

generating one or more remedial instructions to address the identified coating material defect (Abstract, disclosing developing a repair strategy based upon said paint defect data and said paint defect coordinates (S4), and performing an automated repair on the paint defects based upon said repair strategy).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to processing a non-target area including an area within the work surface to which the coating material has been applied to identify an applied coating material defect; and generating one or more remedial instructions to address the identified coating material defect as taught by Matthews to integrate this technology into an automated paint seek and repair assembly that could provide advancements in the accuracy, efficiency, and cost effectiveness (see Matthews column 1 line 63- column 2 line 3).

For claim 10, modified Hvass teaches: The computer-implemented method of claim 9 wherein manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly based, at least in part, upon the one or more coating plan instructions includes one or more of: 

controlling the movement of the mobile base assembly within the work area ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base); 

extending or retracting the arm assembly with respect to the mobile base assembly ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135. [0022], disclosing position of end effector is adjusted relative to base. Figure 2A disclosing an arm assembly with joints 270A-C that couples end effector 240 with base 220. [0029], disclosing manipulator 230 to have plurality of joints and links, and each joint rotates about its axis. Therefore to change position of end effector, arm extends or retracts); 

controlling the location of the head assembly with respect to the work surface and/or the mobile base assembly ([0022], disclosing position of end effector is adjusted relative to base. Figure 2A disclosing an arm assembly with joints 270A-C that couples end effector 240 with base 220); 

controlling the velocity of the head assembly with respect to the work surface and/or the mobile base assembly ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135. [0022], disclosing position of end effector is adjusted relative to base. As the end effector i.e. head assembly is moved, its velocity is controlled); 

rotating the head assembly with respect to the work surface ([0029], disclosing manipulator 230 has plurality of joints and links that gives manipulator more than six degrees of freedom. When manipulator rotates its joint(s), the end effector rotates with respect to work surface); and 

controlling the angle of incidence of the head assembly with respect to the work surface ([0022] disclosing end effector may include spray gun, a nozzle, a jet or the like. As explained above manipulator rotates its joint(s), the end effector rotates with respect to work surface, and angle of incidence with respect to work surface is also controlled).

For claim 12, modified Hvass teaches: The computer-implemented method of claim 9 wherein the arm assembly includes: 

a wrist assembly configured to enable the rotation of the head assembly with respect to the arm assembly Figure 2A, disclosing link 235C and joint 270c that enables end effector to rotate with respect to rest of manipulator i.e. arm assembly).

For claim 13, modified Hvass teaches: The computer-implemented method of claim 9 wherein the arm assembly includes: 

a rotation assembly configured to enable the rotation of the arm assembly with respect to the mobile base assembly (Figure 2A, disclosing joint 233a enabling rotation of arm assembly with respect to base 220).

For Claim 16, Hvass teaches: A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which ([0021], disclosing to include pre-programmed hardware elements, firmware and/or a combination of hardware, software and firmware), when executed by an automated construction robot system, cause the automated construction robot system [0028] and figures 2A-C, disclosing autonomous robots that serve as dispensing systems to dispense medium at surface 298. [0001-0002], disclosing the system, method and article for dispensing a medium on a large surface such as billboards, motion picture, television and/or live theater sets and backdrops, surfaces of transportation vehicles, e.g., aircraft, water craft, trains and/or automobiles, buildings, hence a construction robot) to perform operations comprising: 

processing target area information for an entire work surface to define a work area coating plan for the entire work surface ([0038-0039, disclosing acquiring surface data that is sufficient to define the surface is acquired or loaded along with image data. [0001], disclosing article for autonomously dispensing a medium on a relatively large surface. Therefore surface data defines target area i.e. entire work surface area. [0040], disclosing generating surface data file based on definition of the surface. [0050], disclosing path plan 440 may be generated by a path planner 445, e.g., at step 325 of the initialization flow and may be based, at least in part, on 3D surface data, 3D surface location in the dispensing system space and/or image data; 

generating one or more coating plan instructions based, at least in part, upon the work area coating plan ([0050], disclosing path plan 440 may be generated by a path planner 445, e.g., at step 325 of the initialization flow and may be based, at least in part, on 3D surface data, 3D surface location in the dispensing system space and/or image data. [0046], disclosing path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space i.e. coating plan instructions); and 

manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly based, at least in part, upon the one or more coating plan instructions ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. [0046], disclosing path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space i.e. coating plan instructions); 

wherein: 
the mobile base assembly is configured to be displaceable within a work area ([0028] and fig 2A, disclosing a mobile platform system with base 220 and wheels 225, hence the base is mobile), 

the head assembly is configured to process the work surface ([0028] and figure 2A, disclosing end effector 240 i.e. head assembly. [0022], disclosing end-effector, e.g., end-effector 135, may be understood as a device that may be coupled to a manipulator and/or a base and may be configured to dispense a medium i.e. processing a work surface), and 

the arm assembly is configured to moveably-couple the head assembly and the mobile base assembly and controllably- displace the head assembly with respect to the work surface ([0022], disclosing position of end effector is adjusted relative to base. Figure 2A disclosing an arm assembly with joints 270A-C that couples end effector 240 with base 220).

Hvass does not teach : “manipulating and maneuvering a mobile base assembly to allow a machine vision system to scan an entirety of a work surface to generate the target area information for the entirety of the work surface”.

Telleria teaches: manipulating and maneuvering the mobile base assembly to allow the machine vision system to scan an entirety of a work surface to generate the target area information for the entirety of the work surface ([0066], disclosing automated drywalling system 100 can comprise a vision or mapping system, a planner, a marking system, a cutting systems, one or more robotic arms 140, one or more mobile bases. [0067], disclosing the automated drywalling system 100 can create a map of a construction site before the drywall 610 or other covering substrate is applied. And map can also be created directly by the system 100 by utilizing vision systems 324, 364 and/or sensors 326, 346, 366 to scan the room. The room is entirety of the work surface [0173], disclosing mobile base 120 can be used to move the vision systems 324, 364 and/or sensors 326, 346, 366 around a workspace to collect a map of a workspace).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Hvass to manipulating and maneuvering the mobile base assembly to allow the machine vision system to scan an entirety of a work surface to generate the target area information for the entirety of the work surface as taught by Telleria to create a more accurate map of the environment. See Telleria [0067].

Hvass also does not teach: processing a non-target area including an area within the work surface to which the coating material has been applied to identify an applied coating material defect; and generating one or more remedial instructions to address the identified coating material defect.

Matthews teaches: processing a non-target area including an area within the work surface to which the coating material has been applied to identify an applied coating material defect (Abstract, disclosing method of detecting and repairing paint defects on a vehicle body (10) is provided, including developing paint defect data using electronic imaging of the vehicle body (S1), referencing said electronic imaging with vehicle CAD data to develop three dimensional paint defect coordinates for each paint defect (S2), storing said paint defect data and said paint defect coordinates referenced to the vehicle body (S3)); and 

generating one or more remedial instructions to address the identified coating material defect (Abstract, disclosing developing a repair strategy based upon said paint defect data and said paint defect coordinates (S4), and performing an automated repair on the paint defects based upon said repair strategy).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to processing a non-target area including an area within the work surface to which the coating material has been applied to identify an applied coating material defect; and generating one or more remedial instructions to address the identified coating material defect as taught by Matthews to integrate this technology into an automated paint seek and repair assembly that could provide advancements in the accuracy, efficiency, and cost effectiveness (see Matthews column 1 line 63- column 2 line 3).

For claim 17, modified Hvass teaches: The computer program product of claim 16 wherein manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly based, at least in part, upon the one or more coating plan instructions includes one or more of: 

controlling the movement of the mobile base assembly within the work area ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base); 

extending or retracting the arm assembly with respect to the mobile base assembly ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135. [0022], disclosing position of end effector is adjusted relative to base. Figure 2A disclosing an arm assembly with joints 270A-C that couples end effector 240 with base 220. [0029], disclosing manipulator 230 to have plurality of joints and links, and each joint rotates about its axis. Therefore to change position of end effector, arm extends or retracts); 
controlling the location of the head assembly with respect to the work surface and/or the mobile base assembly ([0022], disclosing position of end effector is adjusted relative to base. Figure 2A disclosing an arm assembly with joints 270A-C that couples end effector 240 with base 220); 

controlling the velocity of the head assembly with respect to the work surface and/or the mobile base assembly ([0027], disclosing controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135. [0022], disclosing position of end effector is adjusted relative to base. As the end effector i.e. head assembly is moved, its velocity is controlled); 

rotating the head assembly with respect to the work surface ([0029], disclosing manipulator 230 has plurality of joints and links that gives manipulator more than six degrees of freedom. When manipulator rotates its joint(s), the end effector rotates with respect to work surface); and 

controlling the angle of incidence of the head assembly with respect to the work surface.

For claim 19, modified Hvass teaches: The computer program product of claim 16 wherein the arm assembly includes: 

a wrist assembly configured to enable the rotation of the head assembly with respect to the arm assembly (Figure 2A, disclosing link 235C and joint 270c that enables end effector to rotate with respect to rest of manipulator i.e. arm assembly).

For claim 20, modified Hvass teaches: The computer program product of claim 16 wherein the arm assembly includes: 

a rotation assembly configured to enable the rotation of the arm assembly with respect to the mobile base assembly.

Claim 6-8 are rejected under 35 U.S.C. 103 as being anticipated by Hvass (US Publication No. 20100143089) in view of Telleria (US 20180283019), Matthews (US Patent No. 6714831) and Hickman (US Publication No. 20170083005).

For claim 6, modified Hvass teaches: The automated construction robot system of claim 1 

Hvass does not disclose: wherein the automated construction robot system includes a plurality of automated construction robots.

Hickman teaches: wherein the automated construction robot system includes a plurality of automated construction robots ([0006], disclosing command robot and plurality of client robots).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to have plurality of robots as taught by Hickman to distribute functions among multiple robots and complete a task more efficiently.


For claim 7, modified Hvass teaches: The automated construction robot system of claim 6 

Modified Hvass does not explicitly teach: wherein the plurality of automated construction robots includes: 
a primary construction robot; and 
a scout construction robot.

Hickman teaches a primary construction robot ([0005-0006], disclosing a command robot that determines command function based on data captured from client robots. Command robot is primary construction robot as); and a scout construction robot ([0005-0006], disclosing client robots that capture data i.e. scout construction robot).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to include a primary construction robot and a scout construction robot as taught by Hickman to allocate tasks between robots that in a manner best suited for state and capability of each robot (see Hickman [0018]).

For claim 8, modified Hvass teaches: The automated construction robot system of claim 6 

Modified Hvass does not teach: wherein the scout construction robot is configured to scan the target area and generate the target area information.

Hickman teaches robot that scans target area and generate the target area information ([0005-0006], disclosing client robots that capture data and share with command robot. [0019], disclosing robot assesses assess the vicinity of the robot, or environment, for environmental data capture. [0100], disclosing client robot having a visual sensor in the form of camera. Therefore it scans target area).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to cause the scout construction robot is configured to scan the target area and generate the target area information as taught by Hickman to allocate tasks between robots that in a manner best suited for state and capability of each robot (see Hickman [0018]).


For claim 14, modified Hvass teaches: The computer-implemented method of claim 9 

Hvass does not disclose: wherein the automated construction robot system includes a plurality of automated construction robots.

Hickman teaches: wherein the automated construction robot system includes a plurality of automated construction robots ([0006], disclosing command robot and plurality of client robots).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to have plurality of robots as taught by Hickman to distribute functions among multiple robots and complete a task more efficiently.

For claim 15, modified Hvass teaches: The computer-implemented method of claim 14 wherein the plurality of automated construction robots includes: 

Modified Hvass does not explicitly teach: wherein the plurality of automated construction robots includes: 
a primary construction robot; and 
a scout construction robot.

Hickman teaches a primary construction robot ([0005-0006], disclosing a command robot that determines command function based on data captured from client robots. Command robot is primary construction robot as); and a scout construction robot ([0005-0006], disclosing client robots that capture data i.e. scout construction robot).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to include a primary construction robot and a scout construction robot as taught by Hickman to allocate tasks between robots that in a manner best suited for state and capability of each robot (see Hickman [0018]).

For claim 21, modified Hvass teaches: The computer program product of claim 16.

Hvass does not disclose: wherein the automated construction robot system includes a plurality of automated construction robots.

Hickman teaches: wherein the automated construction robot system includes a plurality of automated construction robots ([0006], disclosing command robot and plurality of client robots).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to have plurality of robots as taught by Hickman to distribute functions among multiple robots and complete a task more efficiently.

For claim 22, modified Hvass teaches: 

Modified Hvass does not explicitly teach: wherein the plurality of automated construction robots includes: 
a primary construction robot; and 
a scout construction robot.

Hickman teaches a primary construction robot ([0005-0006], disclosing a command robot that determines command function based on data captured from client robots. Command robot is primary construction robot as); and a scout construction robot ([0005-0006], disclosing client robots that capture data i.e. scout construction robot).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Hvass to include a primary construction robot and a scout construction robot as taught by Hickman to allocate tasks between robots that in a manner best suited for state and capability of each robot (see Hickman [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yann (US 8941817) teaches of recognizing work area through video cameras while automatedly moving assembly to different positions. See columns 3 and 4.
Lim (US 20170282202) teaches scanning entirety of work area through a camera. See [0008].
Storr (US 20170080438) teaches of a carriage i.e. movable that enables camera to move in three dimensions relative to wall surface i.e. entire work area to generate information regarding the area. See [0021] and [0047-0048].
Lipinski ( US 20160121486) teaches of mapping entire work area using cameras and movable base. See [0052].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664